Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered May 20, 1998, convicting him of criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a *860reasonable doubt (see, People v Davis, 104 AD2d 1046; People v Traynham, 85 AD2d 748).
The defendant’s remaining contentions are unpreserved for appellate review and we decline to review them in the exercise of our interest of justice jurisdiction. Ritter, J.P., Joy, H. Miller and Smith, JJ., concur.